Citation Nr: 1753196	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from September 1999 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that sleep apnea began during service and has submitted statements from a number of people who attest to the Veteran's snoring and choking while sleeping during his period of active duty and soon thereafter.  In addition, in April 2017, the Veteran submitted a statement from a private medical provider who indicated that such symptoms were "typical" of sleep apnea but did not diagnose him with sleep apnea or relate such symptoms to service.  An April 2010 VA treatment record does show, however, that the Veteran underwent a sleep study which revealed findings consistent with moderate to severe obstructive sleep apnea.  Since the Veteran has not yet been afforded a VA etiological examination, the Board finds that the evidence discussed above is sufficient to warrant such examination and that one should be obtained on remand.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records associated with the VA Northern California Health Care System from February 2014 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to address to the etiology of sleep apnea.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is related to or had its onset during the Veteran's period of active duty service.

The examiner must consider the Veteran's contention that symptoms of sleep apnea began during service as well as the statements of those who claim to have observed him snoring and choking while sleeping during service.  The examiner is advised that lay persons are competent to report observable symptoms and that such reports must be taken into account in formulating the requested opinion.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




